Allowable Subject Matter
1.	Claims 1-3, 5-7, and 15-26 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
	Regarding patent eligibility, in the examiner’s view the other elements recited in the claims beyond the abstract idea place meaningful limits on the idea so that the claims are more than just a drafting attempt to monopolize the abstract idea and they act to integrate it into a practical application.  In particular, the ERP servers, display unit, and client system user interface are used to monitor ongoing transactions, display to a user a set of future actions associated with each ongoing transaction, receive a user selection of a future action, and perform the selection action in a very specific, non-obvious manner which places meaningful limits on the abstract idea which is concerned with managing transactions in an enterprise resource planning system.
Regarding novelty and obviousness, the closest prior art (Bullen, US 2012/0110579) discloses many of the recited features of the claimed invention, but it does not show all of them.  In particular, Bullen fails to teach monitoring ongoing transactions performed in an ERP server, identifying based on configuration data and access history a plurality of ongoing transactions associated with a first user, displaying to the user a set of future actions associated with each ongoing transaction, receiving a user selection of a future action, and performing the selection action.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627